Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLIN,
Case No.: 1:19-cv-04938

Plaintiff,
~ against - ANSWER TO COMPLAINT

ROBERT MORGENSTERN, HIGH LINE 22 LLC,
ASHWIN BALAN! and MANHATTAN MAHARAJA
LLC,

Defendants.

 

 

Defendants Ashwin Balani (“Balani”) and Manhattan Maharaja LLC
(“Maharaja”) (collectively the “Defendants”) by their attorneys Belkin Burden Wenig &
Goldman, LLP, as and for their answer to the complaint dated May 28, 2019 (the
“Complaint’}, allege as follows:

1. Neither admits nor denies the allegations set forth in paragraph 1
and 2 and refers the court to the allegations and claims set forth in the Complaint for the
accurate recitation and interpretation thereof.

2. Denies the allegations in paragraph 3, except admits that this Court
has jurisdiction.

3. Denies the allegations in paragraph 4, except admits that venue is
proper.

4. Denies knowledge and information sufficient to form a belief as to
the truth of the allegations in paragraphs 5 and 6.

5. Denies knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 7.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 2 of 9

6. Denies knowledge and information sufficient to form a belief as to
the truth of the allegations in paragraph 8, except that Defendants conduct business in
New York.

7. Denies the allegations in paragraph 9 of the Premises, except
admits that Maharaja leases property located at 207 10 Avenue, New York, New York
10011.

8. Denies the allegations in paragraph 10 of the
Premises, except admits that Maharaja has a written lease for property located at 207
10! Avenue, New York, New York 10011.

9. Denies the allegations in paragraph 171 and refers the Court to the
ADA for its provisions.

10. Denies the allegations in paragraph 12 and refers the Court to the
ADA for its provisions.

11. Denies the allegations in paragraph 13.

12. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 14-17.

13. Denies the allegations in paragraphs 18-20.

14. Denies the allegations in paragraph 21 and refers the Court to the
applicable codes cited therein for their provisions.

15. Denies the allegations in paragraph 22 and refers the Court to the
applicable codes sections cited therein.

16. Denies the allegations in paragraph 23.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 3 of 9

17. Denies the allegations in paragraph 24 and refers the Court to the
ADA for its provisions.

18. Denies the allegations in paragraphs 25 and 26.

19. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 27.

20. Denies the allegations in paragraphs 28-30.

AS FOR THE FIRST CAUSE OF ACTION

21. Answering paragraph 31, repeats, repleads and realleges their prior
responses as if fully set forth herein.

22. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 32.

23. Denies the allegations in paragraphs 33 and 34, and refers the
Court to the ADA for its provisions.

24. Denies the allegations in paragraphs 35 and 36.

25. Denies the allegations in paragraphs 37-45 and refers the Court to
the cited code sections therein for their provisions.

26. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 46.

2/7. Denies the allegations in paragraphs 47 and 48.

AS FOR THE SECOND CAUSE OF ACTION
28. Answering paragraph 49, repeats, repieads and realleges their prior

responses as if fully set forth herein.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 4 of 9

29. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 50.

30. Denies the allegations of paragraph 51.

31. Denies the allegations in paragraphs 52-54, and refers the Court to
the NYSEL for its provisions.

32. Denies the allegations in paragraph 55-58.

AS FOR THE THIRD CAUSE OF ACTION

33. Answering paragraph 59, repeats, repleads and realleges their prior
responses as if fully set forth herein.

34. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 60.

35. Denies the allegations in paragraph 61 and refer the Court to the
Restoration Action referred to therein.

36. Denies the allegations in paragraphs 62-65 and refer the Court to
the ADA for its provisions.

3/7. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraphs 66 and 67.

38. Denies the allegations in paragraph 68 and refer the Court to the
ADA for its provisions.

39. Denies the ailegations in paragraphs 69-74.

AS FOR THE FOURTH CAUSE OF ACTION
40. Answering paragraph 75, repeats, repleads and realleges their prior

responses as if fully set forth herein.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 5 of 9

41. Denies the allegations in paragraph 76

42. Denies the allegations in paragraph 77 and refers the Court to Civil
Rights Laws for its provisions.

43. Denies knowledge or information sufficient to form a belief as to the
truth of the allegations in paragraph 78.

AS FOR THE FIFTH CAUSE OF ACTION

44. Answering paragraph 79, repeats, repleads and realleges their prior
responses as if fully set forth herein.

45. Denies the allegations in paragraphs 80-85.

AS FOR THE INJUNCTIVE RELIEF SOUGHT
46. Denies the allegations in paragraphs 86-88.

AS FOR THE DECLARATORY RELIEF SOUGHT

47. Denies the allegations in paragraph 89.

AS FOR THE CLAIM OF ATTORNEYS FEES, EXPENSES AND COSTS

48. Denies the allegations in paragraph 90.

AFFIRMATIVE DEFENSES
49. Without admitting or acknowledging that Defendants bear any
burden of proof, Defendants assert the following affirmative defenses, Defendants
intend and specifically reserve the right to rely upon any additional defenses that
become available or apparent while this action is pending and reserve the right to

amend this answer in order to and to otherwise assert any such further defenses.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 6 of 9

50.

granted.

51.

FIRST AFFIRMATIVE DEFENSE

Plaintiff has failed to state a claim upon which relief may be

SECOND AFFIRMATIVE DEFENSE

Plaintiffs claims are barred, in whole or in part, by the failure to

satisfy the statutory and/or administrative prerequisites to the bringing of this action.

32.

property.

53.

the property.

54.

the property.

39.

THIRD AFFIRMATIVE DEFENSE

Federal law does not require Defendants to alter or modify the

FOURTH AFFIRMATIVE DEFENSE

New York State law does not require Defendants to alter or modify

FIFTH AFFIRMATIVE DEFENSE

New York City law does not require Defendants to alter or modify

SIXTH AFFIRMATIVE DEFENSE

Defendants have not engaged in any intentional discrimination to

prevent or inhibit access to the property or to any of the facilities therein.

56.

SEVENTH AFFIRMATIVE DEFENSE

Defendants have not denied plaintiff physical access to the property

or to any of the facilities therein.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 7 of 9

EIGHTH AFFIRMATIVE DEFENSE
57. To the extent that Defendants have not made alterations to their
space that plaintiff alleges should have been made, such changes were noi and are not
required under federal, New York State or New York City law, and any requirement to
make those changes would impose an undue burden upon Defendants and would not
be readily achievable or feasible.
NINTH AFFIRMATIVE DEFENSE
58, Modifications of Defendants’ policies, practices and procedures, or
the provision of auxiliary aids or services, would fundamentally alter the nature of the
goods, services, facilities, privileges, advantages, or accommodations and there is no
duty to modify.
TENTH AFFIRMATIVE DEFENSE
59. ‘Plaintiff has failed to take reasonable steps to protect himself from
the damages alleged in the complaint and has failed to mitigate any such alleged
damages.
ELEVENTH AFFIRMATIVE DEFENSE
60. Plaintiff lacks standing to pursue the claims asserted, and, to the
extent plaintiff has standing to bring the Complaint, plaintiff lacks standing to challenge
any alleged barriers to access not specifically encountered by him.
TWELFTH AFFIRMATIVE DEFENSE
61. ‘Plaintiff's claims are barred to the extent the relief plaintiff requests

is not mandated by federal, state or city law.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 8 of 9

THIRTEENTH AFFIRMATIVE DEFENSE

62. Plaintiff has adequate legal remedies and therefore plaintiff is not

entitled to injunctive relief or equitable relief.
FOURTEENTH AFFIRMATIVE DEFENSE

63. Plaintiff is not entitled to injunctive or equitable relief because

plaintiff has not suffered, and will not suffer, any irreparable harm or injury.
FIFTEENTH AFFIRMATIVE DEFENSE

64. Defendants exercised reasonable care to ensure compliance with
all federal, state and city laws, regulations and/or ordinances, and plaintiff unreasonably
failed and/or refused to take advantage of the accommodations provided, or otherwise
to avoid harm.

SIXTEENTH AFFIRMATIVE DEFENSE

65. To the extent they are a prevailing party as to any claim alleged in
the complaint, Defendants reserve the right to seek all permissible relief authorized
under federal, state and/or city laws, regulations and/or ordinances, and/or court rules
applicable to actions brought in this Court.

SEVENTEENTH AFFIRMATIVE DEFENSE

66. Defendants acted in good faith and their conduct conformed to all
applicable statutes, regulations and industry standards existing at the time of such
conduct.

EIGHTIETH AFFIRMATIVE DEFENSE
67. Defendant Balani does not lease, own or otherwise have a right to

occupy or use the subject premises.
Case 1:19-cv-04938-JMF Document 19 Filed 07/02/19 Page 9 of 9

68. As such, this action must be dismissed as against Balani in his
individual capacity.
WHEREFORE, Defendants demands judgment:
(a) Dismissing the complaint with prejudice;
(b) Awarding Defendants such further relief as the Court may

deem just and proper.

Dated: New York, New York
July 1, 2019

BELKIN BURDEN WENIG & GOLDMAN, LLP
Attorneys for Defendants Ashwin Balani and
Manhattan Maharaja

270 Madison Avenue

New York, New York 10016

(212) 867-4466

By: Exfiu./B ents
TO: FINKELSTEIN LAW GROUP, PLLC

Attorneys for Plaintiff

338 Jericho Turnpike

Syosset, New York 11791

Attn: Stuart H. Finkelstein, Esq.
(718) 261-4900

CBROWNE/13291.0001/2620357
